UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
UNITED STATES OF AMERICA, No. 1:21-cr-40
Plaintiff, Hon. Robert J. Jonker
Vv. Chief United States District Judge
CHRISTOPHER ALLAN BODEN, a/k/a Hon. Phillip J. Green
“Captain,” LEESA BETH VOGT, a/k/a United States Magistrate Judge

“Lis Bokt,” a/k/a “Moose,” and DANIEL
REYNOLD DEJAGER, a/k/a “Daniel
Reynold,” a/k/a “Daniel Miester,” a/k/a
“Danichi,”

Defendants.
/

 

DEFENDANT CHRISTOPHER ALLAN BODEN’S
WAIVER OF SPEEDY TRIAL RIGHTS

I, Christopher Allan Boden, understand that I have the right to a speedy trial pursuant to
18 U.S.C. § 3161. I have discussed this right with my attorney, who informed me that he is con-
tinuing to review the discovery in this case and otherwise preparing for trial. After consultation
with my attorney, I believe that it is in my best interest to allow my counsel additional time to
prepare for trial. I therefore knowingly and voluntarily agree to the requested continuance of the

jury trial date which is currently scheduled for May 11, 2021.

Dated: April 4 , 2021

 

 

21593100
